Case 2:20-cv-00014-JPJ-PMS Document 73-4 Filed 09/16/21 Page 1 of 3 Pageid#: 464


                                                                               D
                    UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                         Big Stone Gap Division

 MELINDA SCOTT,
                                  Plaintiff,

 v.                                                Case No. 2:20-cv-00014-JPJ-PMS

 WISE COUNTY DEPARTMENT OF                         MAGISTRATE JUDGE
 SOCIAL SERVICES, et al.,                          PAMELA MEADE SARGEANT

                              Defendants.


                                               !
                       [PROPOSED] ORDER
             GRANTING MOTION TO REQUIRE APPEAL BOND

       This matter comes before the Court on Defendant Joshua Moon’s Motion to

 Require an Appeal Bond. ECF No. 65. Being fully advised, having reviewed the

 briefs of the parties and the entire record herein, the Court hereby GRANTS the

 Motion.

       The Court certifies pursuant to Fed. R. App. P. 24 (a)(3)(A) that the

 Plaintiff’s appeal in this matter is not taken in good faith. As set forth in this

 Court’s Memorandum and Order of August 30, 2021:

              “Melinda Scott, a frequent pro se litigant in this and other courts, filed
       this action in forma pauperis asserting two separate causes of action... The
       plaintiff has sought to sue Moon twice before in this court. In the earlier pro
       se actions she also complained of alleged defamatory web postings for
       which she asserted Moon was responsible, causing her emotional distress.
       Scott v. Moon, No. 2:19CV00005, 2019 WL 332415, at *3 (W.D. Va. Jan.
Case 2:20-cv-00014-JPJ-PMS Document 73-4 Filed 09/16/21 Page 2 of 3 Pageid#: 465




       24, 2019) (dismissing action for failure to state a viable claim), aff’d, 773 F.
       App’x 138 (4th Cir.) (unpublished), cert. denied, 140 S. Ct. 478 (2019);
       Scott v. Carlson, No. 2:18CV00047, 2018 WL 6537145, at *2–5 (W.D. Va.
       Dec. 12, 2018) (same), aff’d, 773 F. App’x 136 (4th Cir.) (unpublished),
       cert. denied, 140 S. Ct. 400 (2019).”

       In the present case, the plaintiff largely repeats allegations that were raised

 in her previous cases against the same defendant. Her previous appeals have been

 rejected by both the Fourth Circuit and the U.S. Supreme Court and there is no

 reason to believe her current appeal will be more successful than previous appeals

 on the same subject.

       The Fourth Circuit has also previously rejected an attempt by the Plaintiff to

 appeal without payment of an appeal bond. In re Scott, Case No. 18-1140 (April

 17, 2018). Moreover, the Plaintiff’s proposed appeal raises grounds that are

 unlikely to succeed as a matter of law. Having never requested any motions

 hearing in this matter, Plaintiff cannot appeal on the basis that no motions hearings

 were held. Plaintiff was not entitled to an evidentiary hearing on a 12 (b)(6)

 Motion. Lastly, Plaintiff’s attempt to force recusal in this case is foreclosed by

 binding precedent. A judge need not recuse himself because of “unsupported,

 irrational, or highly tenuous speculation.” United States v. DeTemple, 162 F.3d

 279, 287 (4th Cir. 1998) (quotation marks omitted).

       For the foregoing reasons, this Court hereby certifies pursuant to Fed. R.

 App. P. 24 (a)(3)(A) that the appeal is not taken in good faith. Pursuant to Fed. R.
Case 2:20-cv-00014-JPJ-PMS Document 73-4 Filed 09/16/21 Page 3 of 3 Pageid#: 466




 App. 24 (a)(4)(B), the clerk shall send notice of this certification to the Fourth

 Circuit Court of Appeals, to counsel of record, and to the Plaintiff.

       IT IS SO ORDERED this the ___ day of September, 2021.



                                  ________________________________
                                  MAGISTRATE JUDGE
